Citation Nr: 0902095	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 until March 
1972 and from June 1976 until February 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The claims folder was subsequently transferred to 
the RO in Atlanta, Georgia.  

This case returns to the Board following a remand to the RO 
in July 2008.  


FINDING OF FACT

The veteran's sleep apnea is consistently productive of 
daytime sluggishness, snoring, and obstructive breathing at 
night, with required the use of a nasal continuous positive 
airway pressure (CPAP) machine during times of the year when 
his service-connected allergic rhinitis aggravates the 
disorder; at no time during the current appeal, however, has 
this disorder resulted in chronic respiratory failure, carbon 
dioxide retention, or cor pulmonale or required a 
tracheostomy.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the service-connected sleep apnea have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.310, 4.97, 
Diagnostic Code 6847 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that, once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records, and he was afforded a VA 
examination in January 2005.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Analysis

In March 2005, the RO granted service connection for sleep 
apnea, as secondary to the service-connected allergic 
rhinitis, on the basis of aggravation and assigned a 
20 percent evaluation, effective from September 28, 2004.  
The RO arrived at the 20 percent evaluation by subtracting a 
30 percent evaluation based on underlying disability symptoms 
(to include sluggishness, snoring, and obstructive breathing 
at night) from a 50 percent evaluation based on increased 
manifestations (including nasal breathing assistance via CPAP 
during times when allergic rhinitis aggravates his sleep 
apnea). 

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).  

According to the applicable rating criteria, sleep apnea 
which is asymptomatic but manifested by documented sleep 
disorder breathing will result in the assignment of a 
noncompensable evaluation.  The next higher evaluation of 30 
percent requires evidence of persistent day-time 
hypersomnolence.  A 50 percent rating will be awarded with 
evidence of the need for a breathing assistance device such 
as a continuous airway pressure (CPAP) machine.  A 100 
percent evaluation requires evidence of chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
the need for a tracheostomy.  38 C.F.R. § 4.97, Diagnostic 
Code 6847 (2008).  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840-
6845.  A review of the regulatory changes reveals that such 
changes which are pertinent to this claim are non-substantive 
in nature, and merely interpret already existing law.  Of 
particular significance to the Board is the fact that the 
changes did not involve any alterations to DC 6847.  

The veteran argues that his daytime sluggishness, snoring, 
and obstructive breathing at night are not separate 
underlying disabilities and objects to the 30 percent 
deduction.  He emphasizes that he has been using a CPAP/ bi-
level positive airway pressure (BIPAP) machine every night 
for the past ten years.

According to the relevant medical evidence of record, the 
veteran has complained of intermittent post-nasal drip, 
drainage, and congestion since approximately 1970, which have 
been treated with antihistamines, decongestants, and steroid 
sprays.  He underwent endoscopic sinus surgery in 1990, and 
has been treated for sleep apnea since 1994 with nasal CPAP 
during the worsening of his allergy symptoms.  

At a VA nose, sinus, larynx, and pharynx examination 
conducted in January 2005, the examiner determined that the 
veteran had allergic rhinitis and sinusitis intermittently 
since 1970 with no nasal polyps and some intermittent nasal 
obstruction.  He concluded that the veteran suffered from 
obstructive sleep apnea since 1994 that is at least as likely 
as not aggravated by (but not necessarily produced by) the 
worsening of his allergic rhinitis during particular times of 
the year.  

As the Board has previously discussed in this decision, the 
grant of service connection for the veteran's sleep apnea was 
based upon aggravation of that disorder by his service-
connected allergic rhinitis.  The amount of compensation 
awarded for his now service-connected sleep apnea must, 
therefore, be computed by deducting the baseline level of 
severity of this disability (as well as any increase in 
severity due to the natural progress of the disability) from 
the current level of severity of the disorder.  The baseline 
level of severity of the veteran's sleep apnea is determined 
through medical evidence created before the onset of the 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the sleep apnea.  38 C.F.R. § 3.310(b) (2008).  

The information provided in the January 2005 examination 
report suggests that the veteran only needs a CPAP when the 
symptomatology of his service-connected allergic rhinitis 
worsens.  An August 2006 medical record indicates that the 
veteran continues to use a CPAP.  At no time, however, has 
his sleep apnea resulted in chronic respiratory failure, 
carbon dioxide retention, or cor pulmonale or required a 
tracheostomy.  The criteria for a rating in excess of a 50 
percent rating for sleep apnea (based on current increased 
manifestations) are not met.  38 C.F.R. § 4.97, Diagnostic 
Code 6847.  Further, it is clear from the clinical evidence 
that the baseline level of severity of the veteran's sleep 
apnea (prior to its aggravation by the service-connected 
allergic rhinitis)-which includes sluggishness, snoring, and 
obstructive breathing at night--supports a 30 percent rating.  
Id.  

The Board is sympathetic to the veteran's concerns that his 
daytime sluggishness, snoring, and obstructive breathing at 
night should not be considered a separate underlying 
disability (and subtracted from the 50 percent evaluation 
finding).  Significantly, however, the Board is bound by the 
regulations, which specifically state that, when a grant of 
service connection for one disability is based upon 
aggravation of that disability by a second (and service-
connected) disorder, the amount of compensation awarded for 
the newly service-connected disability must be computed by 
deducting the baseline level of severity of the disability 
(as well as any increase in severity due to the natural 
progress of the disability) from the current level of 
severity of the disability.  38 C.F.R. § 3.310(b).  In the 
present case, the baseline rating of the veteran's now 
service-connected sleep apnea is 30 percent, and the current 
level of severity is 50 percent.  Subtracting the 30 percent 
baseline rating from the 50 percent current evaluation 
mandates a 20 percent evaluation for this disability.  As 
such, the veteran's claim for an increased rating for his 
service-connected sleep apnea must be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, at no time during the current appeal has the 
veteran's service-connected sleep apnea required 
hospitalization or resulted in marked interference with 
employment.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected sleep apnea has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected sleep apnea for 
any time during the current appeal.  


ORDER

An initial rating in excess of 20 percent for sleep apnea is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


